


110 HR 5424 IH: To prohibit the charging of any fee for admission to any

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5424
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To prohibit the charging of any fee for admission to any
		  permanent exhibit in any museum or facility of the Smithsonian
		  Institution.
	
	
		1.Short TitleThis Act may be cited as the
			 Smithsonian Free Admission Act.
		2.Prohibiting Admission
			 Fees for Permanent Exhibits at Smithsonian Institution
			(a)Prohibiting
			 Admission FeesNo fee may be
			 charged for admission to any exhibit which is part of the permanent collection
			 of any museum or facility which is part of any bureau established in or under
			 the Smithsonian Institution, including the National Gallery of Art.
			(b)ExceptionSubsection
			 (a) does not apply to the exhibition entitled Butterflies and Plants:
			 Partners in Evolution at the National Museum of Natural History.
			
